Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: MegaWest Announces Management Changes CALGARY, June 30 /CNW/ - MegaWest Energy Corp., (the "Company" or "MegaWest"), (OTCBB:MGWSF) announces that R. William Thornton, President and CEO is leaving the Company effective June 30, 2010 to pursue other opportunities. Mr. Thornton will also relinquish his position as a Director of the Company. Mr. George Stapleton, Chairman of the Board of Directors and the former CEO of the Company will assume the position of CEO of the Company. Owing to the experience of Mr. Stapleton and the remaining executive management team, the departure of Mr. Thornton is expected to have no significant impact on current operations. The Company wishes to thank Mr.
